number release date id office uilc cca_2010011914503354 -------------- from -------------------------- sent tuesday date pm to ---------------------- cc --------------------------------------- subject re tefra training the service would asses the losses disallowed at the partnership level and then issue affected_item notices for any additional losses disallowed under sec_465 grounds i r c a a a i see date chief_counsel notice cc-2009-027 question a3 pincite regarding sec_465 the service must make determinations at both the partnership level and at the partner level see irm d issues with both partnership and partner level elements partnership-level items include the partners’ shares of partnership liabilities and the character of the liabilities as recourse or nonrecourse see id partner-level items include any arrangements with third parties insulating the partner from loss and whether a partner is a related_party under sec_465 see id 99_tc_298 whether partners protected against loss is a partner-level issue 94_tc_853 the existence and effect of the side agreements at issue are not items that a tefra partnership must account for under subtitle a in their books records or returns
